                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

V.                                                             CIVIL ACTION NO. 4:65-CV-41

CARROLL COUNTY BOARD OF EDUCATION                                                  DEFENDANT

                                             ORDER

       On March 20, 2018, the United States initiated a review of the Carroll County Board of

Education (“District”). After reviewing the information and data provided by the District, the

United States advised the District that it has complied with the Court’s desegregation orders for a

reasonable period of time and has eliminated the vestiges of past de jure discrimination to the

extent practicable. Now before the Court is a Joint Motion [5] for Declaration of Unitary Status

and dismissal filed by the United States and the Carroll County Board of Education.

                                       Procedural History

       The United States filed its complaint against the District in this Court on August 26, 1965.

In August of 1966, the Court approved a freedom of choice plan for the District. One year later on

August 9, 1967, the Court issued a permanent injunction prohibiting discrimination on the basis

of race in the operation of the school system. Early in 1969, the Court held that freedom of choice

was not sufficient for desegregation and ordered the District to present a new desegregation plan.

       In compliance with the 1969 Court order, the District presented a new plan which called

for boys entering grades one through six to attend Vaiden Attendance Center or Marshall

Attendance Center, based on residence, while girls entering the same grades would attend North

Vaiden Attendance Center or J.Z. George Attendance Center. After a one-year delay, high school
students would be assigned in the same manner. The Court approved the new plan on May 17,

1969, and ordered the District to report annually, on or before October 15.

       In July 1970, however, the Court ordered the District to devise a new desegregation plan

and semi-annual reports on December 1 and April 1 of each year. The District complied and

presented a new plan, which called for students residing in Vaiden to attend North Vaiden

Attendance Center for grades one through eight and Vaiden Attendance Center for grades nine

through twelve. Students residing in North Carrollton would attend Marshall Attendance Center

for grades one through eight and then J.Z. George Attendance Center for grades nine through

twelve. On June 17, 1971, the Court ordered that class assignments be made alphabetically to

ensure desegregation of classes and ordered the District to establish a unitary transportation

system. Three years later, on April 16, 1973, the Court ordered grade one classes to return to each

original school and transferred grades seven and eight to Vaiden and J.Z. George Attendance

Centers.

       No further action was taken until June 2007, when the Court approved the creation of

magnet schools at Hathorn and Marshall Elementary Schools. Currently, the District operates only

two schools in a single grade configuration: Marshall Elementary School (K-5) and J.Z. George

High School (6-12). Accordingly, all kindergarten through fifth grade students in the District

attend Marshall Elementary school, and all sixth through twelfth grade students in the District

attend J.Z. George High School.

                                         Legal Standard

       Courts have long recognized that the goal of the school desegregation process is to

promptly convert a de jure segregated school system to a system without “white” schools or

“black” schools, but just schools. Green v. Cnty. Sch. Bd. of New Kent Cnty., Va., 391 U.S. 430,



                                                2
442, 88 S. Ct. 1689, 20 L. Ed. 2d 716 (1968). The standard established by the Supreme Court for

determining whether a school district has achieved unitary status, thus warranting termination of

judicial supervision, is whether: (1) the school district has fully and satisfactorily complied with

the court’s desegregation orders for a reasonable period of time; (2) the school district has

eliminated the vestiges of past de jure discrimination to the extent practicable; and (3) the school

district has demonstrated a good faith commitment to the whole of the Court’s order and to those

provisions of the law and the Constitution which were the predicate for judicial intervention in the

first instance. See Missouri v. Jenkins, 515 U.S. 70, 87-89, 115 S. Ct. 2038, 132 L. Ed. 2d 63

(1995); Freeman v. Pitts, 503 U.S. 467, 491-92, 498, 112 S. Ct. 1430, 118 L. Ed. 2d 108 (1992);

Bod of Educ. of Okla. City Pub. Sch. v. Dowell, 498 U.S. 237, 248-50, 111 S. Ct. 630, 112 L. Ed.

2d 715 (1991).

        The Supreme Court has identified six areas, commonly known as the “Green factors,”

which must be addressed as part of the determination of whether a school district has fulfilled its

duties and eliminated vestiges of the prior dual school system to the extent practicable: (1) student

assignment; (2) faculty; (3) staff; (4) transportation; (5) extracurricular activities; and (6) facilities.

Green, 391 U.S. at 435, 88 S. Ct. 1689; see Bd. of Educ. of Okla. City Pub. Sch., 498 U.S. at 250,

111 S. Ct. 630. The Green factors, however, are not intended to be a “rigid framework.” The

Supreme Court has approved consideration of other indicia, such as “quality of education,” as

important factors in determining whether the District has fulfilled its desegregation obligations.

See Freeman, 503 U.S. at 492-93, 112 S. Ct. 1430.

                                                Analysis

        The Parties stipulate that the District has satisfied prior orders with regard to general

student assignment and assignment by class. For the 2018-19 academic year, the District operates



                                                    3
two schools in a single-grade configuration and enrolled approximately 934 students, as shown

below.

                                          2018-19 Enrollment

                     Grades         Black              White           Other            Total
                     Served         Students           Students        Students
  Marshall           PK-5           245                157             18               420
  Elementary
  School
  J.Z. George        6-12           288                198             28               514
  High School
  Totals             PK-12          533                355             46               934

         The District employed 155 faculty and staff members, of whom 84 were black (54%) and

71 were while (45%), as shown below.

                                    Faculty and Staff Assignment
                                      (as of August 15, 2018)

                     Grades         Black              White           Other            Total
                     Served
  Marshall           PK-5           8                  17              NA               25
  Elementary
  School
  J.Z. George        6-12           39                 32              NA               71
  High School
  District Office    PK-12          37                 22              NA               59


  Totals             PK-12          84                 71              NA               155

         Additionally, in accordance with the July 31, 1970, order, the parties also stipulate that the

District provides transportation to all eligible students enrolled in the District on a

nondiscriminatory basis. Further, the United States indicates that after reviewing the information

presented by the District, the United States identified no evidence of discrimination or denial of

an equal opportunity to participate in extracurricular activities on the basis on race. Finally, the

                                                   4
District operates two schools in a single-grade structure and the United States has not identified

any action by the District with respect to school construction that has resulted in the recurrence of

the dual school system.

        The District has complied with the Court’s desegregation orders for a reasonable period of

time and has eliminated the vestiges of de jure discrimination to the extent practicable. As a

practical matter resulting from operating two schools in a single grade configuration, the Court

finds that the District has demonstrated a good faith commitment to the Court’s order and to those

provisions of the law and the Constitution, which were the predicate for judicial intervention in

the first instance. The Court finds that the District has met the legal standards for a declaration of

unitary status and that it is entitled to dismissal of this action.

                                               Conclusion

        For all of the reasons indicated above, all prior injunctions in this case are dissolved,

jurisdiction is terminated, and this case is dismissed with prejudice.

        SO ORDERED this, the 27th day of February, 2019.

                                                         /s/ Sharion Aycock
                                                         UNITED STATES DISTRICT JUDGE




                                                    5
